Citation Nr: 9936082	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In a December 1998 decision, the Board increased the 
evaluation for the veteran's PTSD from 30 percent to 50 
percent.  The veteran appealed this decision, and, in a June 
1999 order, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion by the appellant and 
the Secretary of Veterans Affairs to vacate the portion of 
the December 1998 Board decision addressing the issue of 
entitlement to an increased evaluation for PTSD in excess of 
50 percent.  The joint motion indicates that the parties 
agreed to dismiss the veteran's appeal with regard to the 
other issues addressed in the December 1998 Board decision.  
This case has since been returned to the Board on remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In a September 1985 rating decision, the RO granted service 
connection for PTSD in light of a June 1985 VA examination 
report containing a diagnosis of this disorder.  A 30 percent 
evaluation was assigned, effective from October 1984.  This 
evaluation remained in effect until the December 1998 Board 
decision, which increased the evaluation for PTSD to 50 
percent.

During his January 1997 VA psychiatric examination, the 
veteran reported depression, nightmares, trouble falling 
asleep, a lack of energy, irritability, and multiple physical 
complaints.  He indicated that he had not worked since 1986 
and did not have any "social activities."  The examiner 
noted that the veteran's speech was clear, and the veteran 
was able to express himself well.  His affect was tearful in 
regard to his memories of Vietnam, and his overall mood 
seemed depressed.  His orientation was appropriate, and his 
thinking was spontaneous, logical, and well organized.  Also, 
his thought content was notable for intrusive memories and 
fleeting intrusive suicidal ideation.  The veteran reported 
that his relationships with others were poor, as was his 
self-esteem.  The examiner noted that the veteran's insight 
was poor.  In summary, the examiner indicated that the 
veteran was suffering from PTSD and that this disorder was 
manifested by intrusive memories, nightmares, efforts to 
avoid recall, detachment from others, restricted affect, 
sleep disturbances, and anger outbursts.  The examiner 
described the intensity of this disorder as moderate to 
severe and noted that this disorder interfered with the 
veteran's ability to work and maintain positive relationships 
with others.  Also, the examiner assigned a Global Assessment 
of Functioning (GAF) score of 52. 

A report of a VA hospitalization, dated in July 1997, 
indicates that the veteran reported irritability, intrusive 
thoughts, anger about the Vietnam War, and fairly frequent 
nightmares.  He described no suicide attempts.  Upon 
examination, his affect was noted to be sad, and his thought 
processes were described as relevant, rational, and goal-
directed.  There was no evidence of audio or visual 
hallucinations.  The principal diagnoses were PTSD, alcohol 
dependence, and a major depressive disorder; no GAF score was 
assigned, but an Axis V diagnosis of "poor" was rendered.  

A VA treatment record, dated in September 1997, indicates 
that the veteran complained of intrusive memories and nearly 
nightly nightmares.  The examiner also noted that the veteran 
had a depressed mood, insomnia, and reduced memory and 
concentration.  The Axis I diagnoses were chronic PTSD and 
severe recurrent major depression.  A GAF score of 45 was 
assigned for the present time and for the past twelve months.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In this case, as the veteran's claim for an increased 
evaluation for PTSD was received by the RO in December 1996, 
this disability is for evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Under this section, PTSD which 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  A 50 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

In this case, the Board observes that the examiner who 
examined the veteran in January 1997 indicated that the 
veteran's PTSD interfered with his ability to work and 
maintain positive relationships with others, and symptoms 
noted in this examination report include a tearful affect, 
poor insight, and anger outbursts.  This examiner 
characterized the veteran's impairment as moderate to severe.  
However, subsequent records indicate an even higher degree of 
severity.  Significantly, the report of the July 1997 VA 
hospitalization contains a notation that the veteran's 
functioning was "poor."  Additionally, a VA treatment 
record from September 1997 indicates that his memory was 
reduced, and a GAF score of 45 was assigned.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
in the range from 41 to 50 represents serious impairment in 
social, occupational, and school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Board 
would point out that, during his January 1997 VA examination, 
the veteran reported that he had not worked since 1986 and 
that he was involved in no social activities.  Also, while 
the veteran has been diagnosed with major depression, the 
Board observes that his examiners have not clearly 
distinguished the psychiatric symptoms secondary to his PTSD 
from those secondary to his nonservice-connected major 
depression.  As such, the Board has considered all of the 
veteran's psychiatric symptoms as attributable to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Taken as a whole, the evidence of record, at a minimum, 
raises a question as to whether the veteran's PTSD is 
productive of total occupational and social impairment.  As 
such, and after resolving all doubt in favor of the veteran, 
the Board finds that the criteria for a 100 percent 
evaluation for PTSD under Diagnostic Code 9411 have been met, 
insofar as total occupational and social impairment has been 
shown.  See 38 U.S.C.A. § 5107(b) (West 1991).  Therefore, a 
100 percent evaluation for PTSD is warranted.
 

ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

